Exhibit 10.1


THE SCIELE PHARMA, INC.


DEFERRED COMPENSATION PLAN

 

Effective as of December 7, 2006.


--------------------------------------------------------------------------------




SCIELE PHARMA, INC.

DEFERRED COMPENSATION PLAN

ARTICLE I - PURPOSE; EFFECTIVE DATE

1.1.           Purpose. The purpose of this Deferred Compensation Plan
(hereinafter, the “Plan”) is to permit a select group of highly compensated
employees and non-employee Directors of SCIELE PHARMA, INC. (and its selected
subsidiaries and/or affiliates) to defer the receipt of income which would
otherwise become payable to them.  It is intended that this Plan, by providing
these eligible individuals an opportunity to defer the receipt of income, will
assist in the retaining and attracting individuals of exceptional ability.

1.2.           Effective Date.  It is the intent that all of the amounts
deferred and benefits provided under this Plan will be subject to the terms of
Section 409A of the Code, as of the effective date of December 7, 2007.

ARTICLE II - DEFINITIONS

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

2.1.           Account(s).  “Account(s)” means the account or accounts
maintained on the books of the Company used solely to calculate the amount
payable to each Participant under this Plan and shall not constitute a separate
fund of assets.  Account(s) shall be deemed to exist from the time amounts are
first credited to such Account(s) until such time that the entire Account
Balance has been distributed in accordance with this Plan.  The Accounts
available for each Participant shall be identified as:

a)                   Retirement Account; and,

b)                  In-Service Account; each employee Participant may maintain
up to two (2) In-Service Accounts based on selecting different times and/or form
of payments as selected under Article 5, below.

2.2.           Beneficiary.  “Beneficiary” means the person, persons or entity
as designated by the Participant, entitled under Article VI to receive any Plan
benefits payable after the Participant’s death.

2.3.           Board.  “Board” means the Board of Directors of the Company.

2.4.           Change in Control.    A “Change in Control” shall mean a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as defined and determined
under Section 409A(a)(2)(A)(v) of the Code (or its successor provisions),
Treasury Notice 2005-1 and any further guidance published with respect to such
term.  Without in any way limiting the scope of the preceding sentence, a Change
of Control shall be deemed to occur on the date upon which one of the following
events occurs:

a)                   any one person (as such term is used in Sections 13(d) and
14(d)(2) of the Securities


--------------------------------------------------------------------------------




Exchange Act of 1934, as amended (the “Exchange Act”), or more than one person
acting as a group (as determined under Treasury regulations), acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of either the total fair market value or total voting
power of the stock of the Company (except that the acquisition of additional
control of the Company by the same person or persons during such 12-month period
is not considered to cause a change in control of the Company); or

b)                  any one person (as such term is used in the Exchange Act),
or more than one person acting as a group (as determined under Treasury
regulations), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35% or more of the total voting power of the
Company (except that the acquisition of additional control of the Company by the
same person or persons during such 12-month period is not considered to cause a
change in control of the Company); or

c)                   a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not recommended by
a majority of the members of the Board prior to the date of the appointment or
election; or

d)                  any one person (as such term is used in the Exchange Act),
or more than one person acting as a group (as determined under Treasury
regulations), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.

2.5.           Committee.  “Committee” means the Committee appointed by the
Board to administer the Plan pursuant to Article VII.

2.6.           Company.  “Company” SCIELE PHARMA, INC., a Delaware based
corporation, and any directly or indirectly affiliated subsidiary corporations,
any other affiliate designated by the Board, or any successor to the business
thereof.

2.7.           Compensation.  “Compensation” means the base salary payable to
and bonus or incentive compensation (including commissions) earned by a
Participant with respect to employment services performed for the Company by the
Participant and considered to be “wages” for purposes of federal income tax
withholding.  With respect to Director Participants, Compensation shall include
each payment of Board Fees and Meeting Fees, including fees for serving on Board
Committees.  For purposes of this Plan only, Compensation shall be calculated
before reduction for any amounts deferred by the Participant pursuant to the
Company’s tax qualified plans which may be maintained under Section 401(k) or
Section 125 of the Internal Revenue Code of 1986, as amended, (the “Code”), or
pursuant to this Plan or any other non-qualified plan which permits the
voluntary deferral of compensation.  Inclusion of any other forms of
compensation is subject to Committee Approval.


--------------------------------------------------------------------------------




2.8.           Deferral Commitment.  “Deferral Commitment” means a commitment
made by a Participant to defer a portion of Compensation or Restricted Stock as
set forth in Article III, and as permitted by the Committee in its sole
discretion.  The Deferral Commitment shall apply to each payment of Compensation
payable to a Participant, and to the award of Restricted Stock identified by the
Participant, and shall specify the Account or Accounts to which the amounts
deferred shall be credited.  Such designation shall be made in the form of a
whole percentage or as otherwise provided by the Committee.  Such Deferral
Commitment shall be made in a form and at a time deemed acceptable to the
Committee.  A Deferral Commitment with respect to any bonus or incentive
compensation which is based on services performed over a period of at least
twelve (12) months shall be made as provided by the Committee, but no later than
six (6) months prior to the end of such performance period.  A Deferral
Commitment with respect to Restricted Stock shall be made no later than thirty
(30) days following the award of such Restricted Stock.

2.9.           Deferral Period.  “Deferral Period” means each calendar year,
except that if a Participant first becomes eligible after the beginning of a
calendar year, the initial Deferral Period shall be the date the Participant
first becomes eligible to participate in this Plan through and including
December 31st of that calendar year.

2.10.     Determination Date.  “Determination Date” means each business day.

2.11.     Disability.           “Disability means a physical or mental condition
whereby the Participant: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
participant’s employer.

2.12.     Distribution Election.  “Distribution Election” means the form
prescribed by the Committee and completed by the Participant, indicating the
chosen form of payment for benefits payable from each Account under this Plan,
as elected by the Participant.

2.13.     Discretionary Contribution.  “Discretionary Contribution” means the
Company contribution credited to a Participant’s Account(s) under Section 4.5,
below.

2.14.     Financial Hardship.  “Financial Hardship” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the participant.

2.15.     401(k) Plan.  “401(k) Plan” means the “SCIELE PHARMA, INC. 401(K)
PLAN”, or any other successor defined contribution plan maintained by the
Company that qualifies under Section 401(a) of the Code and satisfies the
requirements of Section 401(k) of the Code.


--------------------------------------------------------------------------------




2.16.     Interest.  “Interest” means the amount credited to or charged against
a Participant’s Account(s) on each Determination Date, which shall be based on
the Valuation Funds chosen by the Participant as provided in Section 2.23, below
and in a manner consistent with Section 4.3, below. Such credits or charges to a
Participant’s Account may be either positive or negative to reflect the increase
or decrease in value of the Account in accordance with the provisions of this
Plan.

2.17.     Matching Contribution.  “Matching Contribution” means the Company
contribution credited to an employee Participant’s Account(s) under Section 4.4,
below, as determined by the Committee in its sole discretion.

2.18.     Participant.  “Participant” means any individual who is eligible,
pursuant to Section 3.1, below, to participate in this Plan, and who either, has
elected to defer Compensation under this Plan in accordance with Article III,
below, or who is determined by the Committee in their sole discretion as being
eligible to receive a Discretionary or Matching Contribution under this Plan.
Such individual shall remain a Participant in this Plan for the period of
deferral, or credit, and until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.

2.19.     Plan.  “Plan” means this Deferred Compensation Plan as amended from
time to time.

2.20.     Restricted Stock.  “Restricted Stock” mean unvested shares of
restricted stock as awarded to the Participant under any Company stock incentive
or bonus plan after the effective date of this Plan and identified therein or by
the Committee as being eligible for deferral under the provisions of this Plan.

2.21.     Retirement.  “Retirement” means the termination of a Participant’s
employment with the Company, for reasons other than death or Disability, on or
after the earlier of: (a) attainment of age 55 or (b) with respect to Director
Participants, termination as a member of the Board, but only if the Director
Participant does not become an employee of the Company within thirty (30) days,
and is otherwise eligible for participation in this Plan.

2.22.     Specified Employees.  “Specified Employees” means key employees, as
defined in Section 416 (i) of the Code without regard to paragraph (5) thereof,
of the Company.

2.23.     Valuation Funds.   “Valuation Funds” means one or more of the
independently established funds or indices that are identified and listed by the
Committee.  These Valuation Funds are used solely to calculate the Interest that
is credited to each Participant’s Account(s) in accordance with Article IV,
below, and does not represent, nor should it be interpreted to convey any
beneficial interest on the part of the Participant in any asset or other
property of the Company.  The determination of the increase or decrease in the
performance of each Valuation Fund shall be made by the Committee in its
reasonable discretion.  The Committee shall select the various Valuation Funds
available to the Participants with respect to this Plan and shall set forth a
list of these Valuation Funds attached hereto as Exhibit A, which may be amended
from time to time in the discretion of the Committee.

2.24.     Year of Service.  “Year of Service” shall have the meaning provided
for such term for


--------------------------------------------------------------------------------




purposes of vesting under the 401(k) Plan, whether or not the Participant is a
participant in such plan.

ARTICLE III - ELIGIBILITY AND PARTICIPATION

3.1.           Eligibility and Participation.

a)                   Eligibility.  Eligibility to participate in the Plan shall
be limited to those select key employees of Company who are designated by the
Committee from time to time, and approved by the Compensation Committee of the
Board, and to non-employee Directors of the Board.

b)                  Participation.  An individual’s participation in the Plan
shall be effective upon notification to the individual by the Committee of
eligibility to participate, and the earlier of a contribution under this Plan
being made on behalf of the Participant by the Company or the completion and
submission of a Deferral Commitment, an Allocation Form, and a Distribution
Election to the Committee no later than fifteen (15) days prior to the beginning
of the Deferral Period, or as otherwise permitted by the Committee. 
Notwithstanding, any deferral of Restricted Stock shall be effective only if
such Deferral Commitment was submitted to the Company within thirty (30) days of
the award of the Restricted Stock.

c)                   First-Year Participation. When an individual first becomes
eligible to participate in this Plan, a Deferral Commitment may be submitted to
the Committee within thirty (30) days after the Committee notifies the
individual of eligibility to participate.  Such Deferral Commitment will be
effective only with regard to Compensation earned and payable following
submission of the Deferral Commitment to the Committee.

3.2.           Form of Deferral Commitment.  A Participant may elect to make a
Deferral Commitment no later than fifteen (15) days prior to the beginning of
the Deferral Period, or at such other time as permitted by the Committee, and in
the form permitted by the Committee.  The Deferral Commitment shall specify the
following:

a)                   Deferral Amounts; Accounts.   A Deferral Commitment shall
be made with respect to each payment of Compensation payable by the Company to a
Participant during the Deferral Period, and shall designate the portion of each
deferral that shall be allocated among the various Retirement or In-Service
Accounts.  A Deferral Commitment shall be made with respect to each award or
grant of Restricted Stock, and shall designate the portion of such award that
shall be allocated among the various Retirement or In-Service Accounts.

b)                  Restrictions on Deferrals.  No amounts shall be deferred
into an In-Service Account once payments have commenced under the terms of this
Plan and until such time as the entire Account Balance has been completely
distributed.  The Participant shall set forth the amount to be deferred as a
full percentage of Compensation.  In addition, Director Participants may
allocated deferred amounts only into the Retirement Account.

c)                   Allocation to Valuation Funds.  The Participant shall
specify in a separate form (known as the “Allocation Form”) filed with the
Committee, the Participant’s initial allocation of the amounts deferred into
each Account among the various available Valuation Funds.


--------------------------------------------------------------------------------




d)                  Maximum Deferral.  The maximum amount of base salary or
commissions that may be deferred shall be ­­­­seventy-five percent (75%); the
maximum amount of bonus or incentive compensation, Restricted Stock, or Board
Fees that may be deferred shall be one hundred percent (100%).

3.3.           Period of Commitment.  Any Deferral Commitment made by a
Participant with respect to Compensation shall remain in effect for the next
succeeding Deferral Period, except that if a Participant suffers a Disability or
terminates service with Company prior to the end of the Deferral Period, the
Deferral Period shall end as of the date of Disability or termination.

3.4.           Modification of Deferral Commitment.  Except as provided in
Sections 3.3, above, and 5.4 and 5.5 below, a Deferral Commitment shall be
irrevocable by the Participant during a Deferral Period.

3.5.           Change in Status.  If the Committee determines that a
Participant’s employment performance is no longer at a level that warrants
reward through participation in this Plan, but does not terminate the
Participant’s employment with Company, the Participant’s existing Deferral
Commitment shall terminate at the end of the Deferral Period, and no new
Deferral Commitment may be made by such Participant after notice of such
determination is given by the Committee, unless the Participant later satisfies
the requirements of Section 3.1.  If the Committee, in its sole discretion,
determines that the Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as determined in accordance
with the Employee Retirement Income Security Act of 1974, as amended, the
Committee may, in its sole discretion terminate any Deferral Commitment for that
year, and prohibit the Participant from making any future Deferral Commitments.

3.6.           Defaults in Event of Incomplete or Inaccurate Deferral
Commitments.  In the event that a Participant submits a Deferral Commitment to
the Committee that contains information necessary to the efficient operation of
this Plan which, in the sole discretion of the Committee, is incomplete or
inaccurate, the Committee shall be authorized to treat the incomplete or
inaccurate Deferral Commitment as if the following elections had been made by
the Participant, and such information shall be communicated to the Participant:

a)                   If no Account is listed – treat as if the Retirement
Account was elected;

b)                  If Accounts listed equal less than 100% - treat as if the
balance was deferred into Retirement Account;

c)                   If Accounts listed equal more than 100% –proportionately
reduce each Account to equal 100%;

d)                  If In-Service Account is listed, but no deferrals can be
made into that Account due to the fact that benefits are being paid from that
In-Service Account, then the amounts elected to be deferred shall be credited to
another In-Service Account, if such other In-Service Account is available for
deferral, and if not, then to the Retirement Account during such period of
payment, after which time the balance of the amounts elected to be deferred
shall be credited to a subsequent In-Service Account with a distribution date as
elected or as provided in sub- section (i), below;


--------------------------------------------------------------------------------




e)                   If no Valuation Fund is selected – treat as if the Money
Market Fund was elected;

f)                     If Valuation Fund(s) selected equal less than 100% -
treat as if the Money Market Fund was elected for remaining balance;

g)                  If Valuation Fund(s) selected equal more than 100% -
proportionately reduce each Valuation Fund to equal 100%;

h)                  If no Distribution Election is chosen –treat as if lump sum
was elected for In-Service Account and treat as if three (3) year was elected
for Retirement Account; and,

i)                      If no time of payment is chosen for In-Service Account
–treat as if the earliest possible date available under the provisions of
Section 5.2, below was elected.

ARTICLE IV - DEFERRED COMPENSATION ACCOUNT

4.1.           Accounts.  The Compensation deferred by a Participant under the
Plan, any Matching or Discretionary Contributions and Interest shall be credited
to the Participant’s Account(s) as selected by the Participant, or as otherwise
provided in this Article.  Separate accounts may be maintained on the books of
the Company to reflect the different Accounts chosen by the Participant, and the
Participant shall designate the portion of each deferral that will be credited
to each Account as set forth in Section 3.2(a), above. These Accounts shall be
used solely to calculate the amount payable to each Participant under this Plan
and shall not constitute a separate fund of assets.

4.2.           Timing of Credits; Withholding.  A Participant’s deferred
Compensation shall be credited to each Account designated by the Participant as
soon as practical after the date the Compensation deferred would have otherwise
been payable to the Participant.  Any Matching and Discretionary Contributions
shall be credited to the appropriate Account(s) as provided by the Committee. 
Any withholding of taxes or other amounts with respect to deferred Compensation
or other amounts credited under this Plan that is required by local, state or
federal law shall be withheld from the Participant’s corresponding non-deferred
portion of the Compensation to the maximum extent possible, and any remaining
amount shall reduce the amount credited to the Participant’s Account in a manner
specified by the Committee.

4.3.           Valuation Funds. A Participant shall designate, at a time and in
a manner acceptable to the Committee, one or more Valuation Funds for each
Account for the sole purpose of determining the amount of Interest to be
credited or debited to such Account.  Such election shall designate the portion
of each deferral of Compensation made into each Account that shall be allocated
among the available Valuation Fund(s), and such election shall apply to each
succeeding deferral of Compensation until such time as the Participant shall
file a new election with the Committee. Upon notice to the Committee,
Participants shall also be permitted to reallocate the balance in each Valuation
Fund among the other available Valuation Funds as determined by the Committee.
The manner in which such elections shall be made and the frequency with which
such elections may be changed and the manner in which such elections shall
become effective shall be determined in accordance with the procedures to be
adopted by the Committee or its delegates


--------------------------------------------------------------------------------




from time to time.  As of the Effective Date, such elections may be made on a
daily basis electronically, and such elections shall become effective on the
date made or the next available Determination Date.

4.4.           Matching Contributions.  Company shall make a Matching
Contribution to the Retirement Account of any employee Participant designated by
the Committee, equal to fifty percent (50%) of the Participant’s Compensation
elected to be deferred under this Plan; but in no event shall the amount of
Matching Contributions in this Plan plus the amount of the matching contribution
actually made on behalf of the Participant under the 401(k) Plan exceed fifty
percent of the lesser of: a) the maximum amount permitted to be deferred under
section 402(g) of the Code calculated without regard to the “catch up
contributions” permitted under section 402(g)(1)(C) of the Code; and b) ten
percent (10%) of Compensation.  The Matching Contribution shall be credited to
the Retirement Account as soon as practical after the end of the Deferral
Period, but in no event later than 90 days after the close of such year.

4.5.           Discretionary Contributions.  In its sole discretion, Company may
make Discretionary Contributions to a Participant’s Account.  Discretionary
Contributions shall be credited at such times and in such amounts as recommended
by the Committee and approved by the Compensation Committee of the Board, or the
Board in its sole discretion.  Unless the Committee specifies otherwise, such
Discretionary Contribution shall be allocated among the various Accounts in the
same proportion as set forth in section 4.1, above.

4.6.           Restricted Stock.  The value of the Restricted Stock deferred
shall be credited to the appropriate Accounts at the time when the Participant
would otherwise become vested in such award, but for the election to defer.  The
value of the deferred Restricted Stock shall be based on the number of shares
elected to be deferred multiplied by the fair market value of the stock awarded
as determined by the closing price of the stock awarded at the end of the
business day closest to the date such Restricted Stock would otherwise vest, but
for the election to defer.

4.7.           Determination of Accounts.  Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

a)                   New Deferrals.  Each Account shall be increased by any
deferred Compensation and Restricted Stock amount credited since such prior
Determination Date in the proportion chosen by the Participant, except that no
amount of new deferrals shall be credited to an Account at the same time that a
distribution is to be made from that Account.

b)                  Company Contributions.  Each Account shall be increased by
any Discretionary and/or Matching Contributions credited since such prior
Determination as set forth above in sections 4.4, and 4.5 or as otherwise
directed by the Committee.

c)                   Distributions.  Each Account shall be reduced by the amount
of each benefit payment made from that Account since the prior Determination
Date.  Distributions shall be deemed to have been made proportionally from each
of the Valuation Funds maintained within such Account based on the proportion
that such Valuation Fund bears to the sum of all Valuation Funds maintained
within such Account for that Participant as of the Determination Date


--------------------------------------------------------------------------------




immediately preceding the date of payment.

d)                  Interest.  Each Account shall be increased or decreased by
the Interest credited to such Account since such Determination Date as though
the balance of that Account as of the beginning of the current month had been
invested in the applicable Valuation Funds chosen by the Participant.

4.8.           Vesting of Accounts.  Each Participant shall be vested in the
amounts credited to such Participant’s Account and Interest thereon as follows:

a)                   Amounts Deferred.  A Participant shall be one hundred
percent (100%) vested at all times in the amount of Compensation and Restricted
Stock elected to be deferred under this Plan, including any Interest thereon.

b)                  Matching Contributions.  A Participant shall become vested
in the amount of Matching Contributions credited under this Plan, including any
Interest thereon based on completed Years of Service as follows:

Completed Years of Service

 

Percent Vested

 

1

 

 

25

%

2

 

 

50

%

3

 

 

75

%

4 or more

 

 

100

%

 

c)                   Discretionary Contributions.  A Participant’s Discretionary
Contributions and Interest thereon shall become vested as determined by the
Committee.

d)                  Effect of Change in Control.  Notwithstanding anything to
the contrary, each Participant shall become one hundred percent (100%) vested in
each Account upon a Change in Control.

4.9.           Statement of Accounts.                                      The
Committee shall give to each Participant a statement showing the balances in the
Participant’s Account on a quarterly basis.

ARTICLE V - PLAN BENEFITS

5.1.           Retirement Account.  The vested portion of a Participant’s
Retirement Account shall be distributed to the Participant upon the termination
of service with the Company.   For purposes of this Plan, termination of service
shall not include a Director Participant’s termination as a member of the Board
if the Director Participant becomes an employee of the Company within thirty
(30) days, and is otherwise eligible for participation in this Plan.

a)                   Timing of Payment.  Subject to Section 5.6, benefits
payable from the Retirement Account shall commence as soon as administratively
practical after the termination of service, but in no event later than sixty
days after the date of the Participant’s termination of service with the
Company.


--------------------------------------------------------------------------------




b)                  Form of Payment.  The form of benefit payment shall be that
form selected by the Participant in the first Deferral Commitment which
designated a portion of the Compensation deferred be allocated to the Retirement
Account, and as permitted pursuant to Section 5.7 below, except that if the
Participant terminates employment prior to Retirement, in which event, the
Retirement Account shall be paid in the form of a lump sum payment.

5.2.           In-Service Account. The vested portion of a Participant’s
In-Service Account shall generally be distributed to the Participant upon the
date chosen by the Participant.

a)                   Timing of Payment.  Subject to Section 5.6, benefits
payable from the In-Service Account shall commence on the January 15th of the
year specified in the first Deferral Commitment which designated a portion of
the Compensation deferred be allocated to the In-Service Account.  In no event
shall the date selected be earlier than the first day of the sixth calendar year
following the initial filing of the Deferral Commitment with respect to that
In-Service Account. In the event that the Participant terminates employment with
the Company prior to the date so specified, the benefits under this section
shall commence as soon as administratively practical after termination of
service, but in no event later than sixty days after the date of the
Participant’s termination of service with the Company.

b)                  Form of Payment.  The form of benefit payment from the
In-Service Account shall be that form selected by the Participant pursuant to
Section 5.7, below, except that if the Participant terminates employment with
the Company prior to the date so specified, then the In-Service Account shall be
paid in the form of a lump sum payment.  If the Form of Payment selected
provides for subsequent payments, subsequent payments shall be made on the
anniversary of the initial payment.

c)                   Change of Time and/or Form of Payment.  The Participant
may, subsequently amend the form of payment or the intended date of payment to a
date later than that date initially chosen, by filing such amendment with the
Committee no later that twelve (12) months prior to the current date of payment.
The Participant may file this amendment, provided that each amendment must
provide for a payout as otherwise permitted under this paragraph at a date no
earlier than five (5) years after the date of payment in force immediately prior
to the filing of such request, and the amendment may not take effect for twelve
(12) months after the request is made.

5.3.           Death Benefit. Upon the death of a Participant prior to the
commencement of benefits under this Plan from any particular Account, Company
shall pay to the Participant’s Beneficiary an amount equal to the vested Account
balance in that Account in the form of a lump sum payment as soon as
administratively possible.  In the event of the death of the Participant after
the commencement of benefits under this Plan from any Account, the benefits from
that Account(s) shall be paid to the Participant’s designated Beneficiary from
that Account at the same time and in the same manner as if the Participant had
survived.

5.4.           Hardship Distributions. Upon a finding that a Participant has
suffered a Financial Hardship, the Committee may, in its sole discretion,
terminate the existing Deferral Commitment, and/or make distributions from any
or all of the Participant’s Accounts. The amount of such distribution shall be
limited to the amount reasonably necessary to meet the Participant’s needs
resulting from the Financial Hardship plus amounts necessary to pay taxes
reasonably anticipated as a result of the


--------------------------------------------------------------------------------




distribution, after taking into account the extent to which such Financial
Hardship is or may be relieved through the reimbursement or compensation by
insurance, or otherwise or by liquidation of the Participant’s assets (to the
extent that liquidation of such assets would not itself cause severe financial
hardship). The amount of such distribution will not exceed the Participant’s
vested Account balances.  If payment is made due to Financial Hardship, the
Participant’s deferrals under this Plan shall cease for the period of the
Financial Hardship and for twelve (12) months thereafter.  If the Participant is
again eligible to participate, any resumption of the Participant’s deferrals
under the Plan after such twelve (12) month period shall be made only at the
election of the Participant in accordance with Article III herein.

5.5.           Disability Distributions.  Upon a finding that a Participant has
suffered a Disability, the Committee shall make a distribution of all of the
Participant’s Accounts. The amount of such distribution shall be made in the
form of a lump sum and shall commence as soon as administratively practical
after the determination of such Disability.

5.6.           Payment to Specified Employees.  Payments of benefits from the
Retirement Account, and benefits payable from an In-Service Account caused by
the termination of employment (including death) of a Participant who is
determined to meet the definition of Specified Employee shall be payable as
otherwise provided, except that the initial payment shall be made no earlier
than the six (6) months following the termination of employment with the
employment.

5.7.           Form of Payment.  Unless otherwise specified in this Article, the
benefits payable from any Account under this Plan shall be paid in the form of
benefit as provided below, and specified by the Participant in the Distribution
Election applicable to that Account at the time of the initial deferral or
credit to that Account.    The permitted forms of benefit payments are:

a)                   A lump sum amount which is equal to the vested Account
balance; and

b)                  Annual installments for a period of up to ten (10) years (or
in the event of payment of the In-Service Account, a maximum of five (5) years)
where the annual payment shall be equal to the balance of the Account
immediately prior to the payment, multiplied by a fraction, the numerator of
which is one (1) and the denominator of which commences at the number of annual
payment initially chosen and is reduced by one (1) in each succeeding year. 
Interest on the unpaid balance shall be based on the most recent allocation
among the available Valuation Funds chosen by the Participant, made in
accordance with Section 4.3, above.

5.8.           Small Account.  If the Participant’s vested, unpaid Retirement
Account balance as of the time the payments are to commence from the Retirement
Account is less than $10,000, the remaining unpaid, vested Retirement Account
shall be paid in a lump sum, notwithstanding any election by the Participant to
the contrary; if the Participant’s vested, unpaid In-Service Account balance as
of the time the payments are to commence from such In-Service Account is less
than $5,000, the remaining unpaid, vested In-Service Account shall be paid in a
lump sum, notwithstanding any election by the Participant to the contrary.

5.9.           Payment Upon Change in Control.  Notwithstanding anything to the
contrary, upon a finding by the Committee that a Change in Control has occurred,
the Committee shall make a distribution of


--------------------------------------------------------------------------------




all of the Participant’s Accounts. Such distribution shall be made in the form
of a lump sum and shall commence as soon as administratively practical, subject
to the delay provided for by Section 5.6 above, after the determination of such
Change in Control.

5.10.     Withholding; Payroll Taxes.  Company shall withhold from any payment
made pursuant to this Plan any taxes required to be withheld from such payments
under local, state or federal law.  A Beneficiary, however, may elect not to
have withholding of federal income tax pursuant to Section 3405(a)(2) of the
Code, or any successor provision thereto.

5.11.     Payment to Guardian.  If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of the property, the Committee may direct payment to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person.  The Committee may require proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to distribution. 
Such distribution shall completely discharge the Committee and Company from all
liability with respect to such benefit.

5.12.     Effect of Payment.  The full payment of the applicable benefit under
this Article V shall completely discharge all obligations on the part of the
Company to the Participant (and the Participant’s Beneficiary) with respect to
the operation of this Plan, and the Participant’s (and Participant’s
Beneficiary’s) rights under this Plan shall terminate.

ARTICLE VI - BENEFICIARY DESIGNATION

6.1.           Beneficiary Designation.  Each Participant shall have the right,
at any time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of Participant’s death prior to complete distribution of the
Participant’s vested Account balance.  Each Beneficiary designation shall be in
a written form prescribed by the Committee and shall be effective only when
filed with the Committee during the Participant’s lifetime.

6.2.           Changing Beneficiary. Any Beneficiary designation may be changed
by a Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.

6.3.           No Beneficiary Designation.   If any Participant fails to
designate a Beneficiary in the manner provided above, if the designation is
void, or if the Beneficiary designated by a deceased Participant dies before the
Participant or before complete distribution of the Participant’s benefits, the
Participant’s Beneficiary shall be the person in the first of the following
classes in which there is a survivor:

a)                   The Participant’s surviving spouse;

b)                  The Participant’s children in equal shares, except that if
any of the children predeceases the Participant but leaves surviving issue, then
such issue shall take by right of representation the share the deceased child
would have taken if living;


--------------------------------------------------------------------------------




c)                   The Participant’s estate.

6.4.           Effect of Payment.   Payment to the Beneficiary shall completely
discharge the Company’s obligations under this Plan.

ARTICLE VII - ADMINISTRATION

7.1.           Committee; Duties. This Plan shall be administered by the
Committee, which shall consist the head of Human Resources, or those
individual(s) designated by the head of Human Resources or the Board, except in
the event of a Change in Control as provided in Section 7.5 below.  The
Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration.  A majority vote of the Committee members
shall control any decision.  Members of the Committee may be Participants under
this Plan.

7.2.           Agents.   The Committee may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

7.3.           Binding Effect of Decisions.   The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.

7.4.           Indemnity of Committee.   The Company shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan on account of such member’s service on the Committee, except in the
case of gross negligence or willful misconduct.

7.5.           Election of Committee After Change in Control. After a Change in
Control, vacancies on the Committee shall be filled by majority vote of the
remaining Committee members and Committee members may be removed only by such a
vote.  If no Committee members remain, a new Committee shall be elected by
majority vote of the Participants in the Plan immediately preceding such Change
in Control.  After a Change in Control, no amendment shall be made to Article
VII or other Plan provisions regarding Committee authority with respect to the
Plan without prior approval by the Committee.

ARTICLE VIII - CLAIMS PROCEDURE

8.1.           Claim.   Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing as soon as practical, but in no
event later than ninety (90) days after receiving the initial claim (or no later
than forty-five (45) days after receiving the initial claim regarding a
Disability under this Plan).


--------------------------------------------------------------------------------




8.2.           Denial of Claim.  If the claim or request is denied, the written
notice of denial shall state:

a)                   The reasons for denial, with specific reference to the Plan
provisions on which the denial is based;

b)                  A description of any additional material or information
required and an explanation of why it is necessary, in which event the time
frames listed in section 8.1 shall be one hundred and eighty (180) and
seventy-five (75) days from the date of the initial claim respectively; and

c)                   An explanation of the Plan’s claim review procedure.

8.3.           Review of Claim.  Any Claimant whose claim or request is denied
or who has not received a response within sixty (60) days (or one hundred and
eighty (180) days in the event of a claim regarding a Disability) may request a
review by notice given in writing to the Committee.  Such request must be made
within sixty (60) days (or one hundred and eighty (180) days in the event of a
claim regarding a Disability) after receipt by the Claimant of the written
notice of denial, or in the event Claimant has not received a response sixty
(60) days (or one hundred and eighty (180) days in the event of a claim
regarding a Disability) after receipt by the Committee of Claimant’s claim or
request.  The claim or request shall be reviewed by the Committee which may, but
shall not be required to, grant the Claimant a hearing.  On review, the claimant
may have representation, examine pertinent documents, and submit issues and
comments in writing.

8.4.           Final Decision.  The decision on review shall normally be made
within sixty (60) days (or forty-five (45) days in the event of a claim
regarding a Disability) after the Committee’s receipt of claimant’s claim or
request.  If an extension of time is required for a hearing or other special
circumstances, the Claimant shall be notified and the time limit shall be one
hundred twenty (120) days (or ninety (90) days in the event of a claim regarding
a Disability).  The decision shall be in writing and shall state the reasons and
the relevant Plan provisions.  All decisions on review shall be final and bind
all parties concerned.

ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN

9.1.           Amendment.   The Board may at any time amend the Plan by written
instrument, notice of which is given to all Participants and to Beneficiary
receiving installment payments, except that no amendment shall reduce the amount
accrued in any Account as of the date the amendment is adopted.

9.2.           Company’s Right to Terminate. The Board may at any time terminate
the Plan provided that such termination of the Plan is not treated as an
“acceleration of benefits” as described in Section 409A(a)(3) of the Code and
appropriate Treasury regulations or other guidance issued by the Internal
Revenue Service or Treasury.  Upon a permitted partial or complete termination,
the Board may cease all future Deferral Commitments, all current Deferral
Commitments, and or, in its sole discretion, pay out Accounts, provided such
action is not treated as an “acceleration of benefits” as described in Section
409A(a)(3) of the Code and appropriate Treasury regulations or other guidance
issued by the Internal Revenue Service or Treasury without the action.


--------------------------------------------------------------------------------




ARTICLE X - MISCELLANEOUS

10.1.     Unfunded Plan. This plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.

10.2.     Unsecured General Creditor.   Notwithstanding any other provision of
this Plan, Participants and Participants’ Beneficiary shall be unsecured general
creditors, with no secured or preferential rights to any assets of Company or
any other party for payment of benefits under this Plan.  Any property held by
Company for the purpose of generating the cash flow for benefit payments shall
remain its general, unpledged and unrestricted assets.  Company’s obligation
under the Plan shall be an unfunded and unsecured promise to pay money in the
future.

10.3.     Trust Fund. Company shall be responsible for the payment of all
benefits provided under the Plan.  At its discretion, Company may establish one
(1) or more trusts, with such trustees as the Board may approve, for the purpose
of assisting in the payment of such benefits. The assets of any such trust shall
be held for payment of all Company’s general creditors in the event of
insolvency.  To the extent any benefits provided under the Plan are paid from
any such trust, Company shall have no further obligation to pay them.  If not
paid from the trust, such benefits shall remain the obligation of Company.

10.4.     Nonassignability.                    Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgements, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

10.5.     Not a Contract of Employment; Not a Contract for Services.  This Plan
shall not constitute an agent’s contract or a contract for services of any kind
between the Company and the Participant.  Nothing in this Plan shall give a
Participant the right to retain the Participant’s full time soliciting agent’s
contract or otherwise be retained in the service of the Company or to interfere
with the right of the Company to terminate its relationship with a Participant
at any time, in accordance with the terms of the Participant’s full time
soliciting agent’s contract or other contract governing the relationship between
the parties.

10.6.     Protective Provisions.   A Participant will cooperate with Company by
furnishing any and all information requested by Company, in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Company may deem necessary and taking such other action as may be requested by
Company.

10.7.     Governing Law.   The provisions of this Plan shall be construed and
interpreted according to


--------------------------------------------------------------------------------




the laws of the State of Georgia, except as preempted by federal law.

10.8.         Validity.   If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

10.9.         Notice.   Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.  Mailed notice to the Committee shall be
directed to the company’s address.  Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in
company’s records.

10.10.   Successors.   The provisions of this Plan shall bind and inure to the
benefit of Company and its successors and assigns.  The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of Company, and successors of any such corporation or
other business entity.

Sciele Pharma, Inc.

 

 

 

By:

/s/ DARRELL BORNE

 

 

 

Darrell Borne, Executive Vice President,

 

 

Chief Financial Officer, Secretary and

 

 

Treasurer

 

 

 

 

December 7, 2006

 


--------------------------------------------------------------------------------